                Case 18-12045       Doc 106-1      Filed 11/19/18     Page 1 of 2




                      THE UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MARYLAND
                              (BALTIMORE DIVISION)

___________________________________
In re:                              )
                                    )                Case No. 18-12045-MMH
B52 MEDIA, LLC                      )                Chapter 11
                                    )
                                    )
       Debtor.                      )
___________________________________ )

          ORDER VACATING ORDER GRANTING APPROVAL OF
    COMPROMISE OF CONTROVERSY PURSUANT TO FED. R. BANKR. P. 9019

       UPON CONSIDERATION of the Motion to Vacate Order Granting Approval of

Compromise of Controversy Pursuant to Fed. R. Bankr. P. 9019, any response filed thereto, it is,

by the United States Bankruptcy Court for the District of Maryland:

       ORDERED, that the Order Granting Approval of Compromise of Controversy Pursuant

to Fed. R. Bankr. P. 9019 [Docket No. 103] is VACATED; and it is further

       ORDERED, that upon the consent of Brown Goldstein & Levy, or waiver by Brown

Goldstein & Levy of any liability for payment of the amounts set forth in the Settlement Motion,

the Debtor shall promptly file a line with the Court requesting that the Court enter an Order

approving the Settlement Motion [Docket No. 95].

Copies to:

Hugh M. Bernstein
               Case 18-12045    Doc 106-1   Filed 11/19/18   Page 2 of 2



Office of U.S. Trustee
101 W. Lombard Street
Suite 2625
Baltimore, MD 21201

Scott W. Foley (swf@shapirosher.com)
Shapiro Sher et al.
250 West Pratt Street
Suite 2000
Baltimore, Maryland 21201

John D. O’ Connor
O’Connor and Associates
201 Mission Street, Suite 710
San Francisco, CA 94105

Richard Vasquez (rvasquez@vbllaw.com)
Vasquez, Benisek & Lindgren, LLP
3685 Mt. Diablo Blvd
Suite 300
Lafayette, CA 94549

Andrew Freeman (adf@browngold.com)
Brown Goldstein Levy
120 E Baltimore Street
Suite 1700
Baltimore, MD 21202




                                   END OF ORDER
